Appeal from a judgment of the County Court of Ulster County (Bruhn, J.), rendered June 20, 2005, convicting defendant upon his plea of guilty of the crimes of criminal possession of a controlled substance in the third degree and criminal possession of a controlled substance in the fourth degree.
In satisfaction of two indictments, defendant pleaded guilty to criminal possession of a controlled substance in the third degree and criminal possession of a controlled substance in the fourth degree. Under the terms of the negotiated plea agreement, he was to be sentenced to 2-Va to 7 years in prison on each count, to run concurrently. He was sentenced accordingly and he now appeals.
We find no merit to defendant’s claim that the sentence is harsh and excessive. Notwithstanding his minimal criminal record and apparent drug addiction, we find no extraordinary cir*1046cumstances that warrant reducing the sentence in the interest of justice (see People v Johnson, 20 AD3d 591, 592 [2005], lv denied 5 NY3d 807 [2005]; People v Butler, 16 AD3d 915, 917 [2005], lv denied 5 NY3d 786 [2005]).
Crew III, J.P., Carpinello, Mugglin, Rose and Lahtinen, JJ., concur. Ordered that the judgment is affirmed.